Title: From Alexander Hamilton to Ebenezer Stevens, 27 August 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir,
            New York August 27. 1799—
          
          I have to request that you will provide — horses for Major Hoops and Captain Stille who are about to leave this place for Niagara. You will likewise be pleased likewise to advance fifty dollars to Capn. Stille and seventy five to Major Hoops to defray the expences of the journey—
          With great consn I am, Sir &c: &c:
        